Citation Nr: 1341351	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-24 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a myocardial infarction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1967 to September 1971.

This matter comes to be the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for a myocardial infarction.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his September 2012 VA Form 9, the Veteran indicated that he desired a Board hearing to be held at the local RO.  After being notified that his Board hearing had been scheduled for April 2013, the Veteran requested a postponement because he would be attending graduate school classes in Chicago on the date of the scheduled hearing.  The request for postponement was received April 9, 2013; however, the request was not associated with the claim file until April 22, 2013, the date of the Board hearing.  Additionally, in his written request for a postponement, the Veteran indicated that he had telephoned the RO in March 2013 after receiving notice of the hearing date and had requested a postponement at that time.  

The Veteran contact the RO via telephone and submitted a written request for postponement before the scheduled hearing.  Additionally, the Board finds that good cause for postponement has been shown.  Accordingly, the hearing must be rescheduled.  See 38 C.F.R. § 20.704(c) (2013).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the RO before a Veterans Law Judge at the earliest available opportunity as the docket permits.  A copy of the notice to the Veteran of the scheduling of a hearing should be placed in the record.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M.N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


